Citation Nr: 0017219	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-32 64OA	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to June 1987 
and from August 1988 to March 1996.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
residuals of a right ankle injury, and granulomatosis disease 
and a chronic cough.  The veteran did not appeal the issues 
of granulomatosis or a chronic cough.  

The Board notes that, in the September1996 rating decision, 
the RO inadvertently denied service connection for residuals 
of a right knee disability rather than a right ankle 
disability.  In the Statement of the Case, dated in August 
1997, the RO noted that the rating decision had been 
corrected to reflect the issue as service connection for 
residuals of a right ankle disability.  


FINDINGS OF FACT

1. There is no evidence that the veteran had a preexisting 
right ankle condition prior to service.  

2. The claim for service connection for residuals of a right 
ankle injury is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a right ankle injury is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from January 1987 to June 1987 
and from August 1988 to March 1996.  His DD Form 214 shows he 
had active service in the Persian Gulf arena.  A service 
entrance examination report is not associated with the claims 
folder.  Service medical records show that the veteran 
sustained numerous injuries to his right ankle during 
service.  Treatment records, dated in November 1990, show 
that the veteran presented with complaints of right ankle 
pain after accidentally stepping into a hole and inverting 
his ankle minutes earlier.  He was noted to have sustained a 
football injury to the same ankle three weeks earlier.  
Apparently an X-ray had been taken at that time and 
interpreted as showing an old fracture.  The veteran stated 
that his first injury had been 11/2 years earlier while playing 
football, which had never been treated.  On examination it 
was further noted that the veteran had sustained another 
lateral collateral ligament sprain to his right ankle three 
weeks earlier and that X-ray examination revealed a chip 
fracture.  The assessments were lateral collateral ligament 
ankle sprain and recent, unset lateral fracture, possibly a 
refracture.  The ankle was splinted and the veteran was to be 
sent to a MASH for treatment and an X-ray.  The notation 
"Saudi Arabia" was made in the margin.  A record entry a 
few days later notes that an X-ray showed no fracture.  

On a routine examination for airborne school in August 1992 
the veteran's lower extremities and musculoskeletal system 
were noted to be normal.  No defects were listed.  A 
treatment record, dated in May 1994, shows that the veteran 
presented with complaints of right ankle pain which he 
reported he had had off and on after a fracture two years 
earlier.  The veteran further reported a history of multiple 
ankle sprains and mild inversions.  The examiner reported 
that the veteran was asymptomatic.  The assessment was 
chronic ankle sprains.  Another routine examination for 
airborne school in August 1994 also showed that the veteran's 
lower extremities and musculoskeletal system were normal.  On 
the accompanying medical history, the veteran reported that 
he had had broken bones, apparently a reference to a 
fractured arm.  

Service medical records also reflect that in November 1994 
the veteran complained of right ankle pain in association 
with an airborne jump earlier that morning.  The assessment 
was ankle strain.  In early December 1994, he complained of 
having had right ankle pain for 21/2 weeks following an ankle 
injury in jump school.  The assessment was ankle sprain, rule 
out fracture.  A report of orthopedic examination, dated in 
mid-December, reflects that the veteran reported a history of 
right ankle strain and pain, and that he had injured his 
ankle in jump school on November 29, 1994.  The assessment, 
based on X-ray examination, was right ankle fracture (three 
weeks old).  The veteran was placed in a short leg walking 
cast.  January 1995 X-ray reports note the presence of 
ossific fragments distal to the medial malleolus most likely 
representing old medial malleolar avulsion fractures, a 
posterior malleolar fracture with callus formation, and a 
possible medial malleolar fracture.  A treatment record, 
dated in January 1995, shows the veteran was status post 
casting for his ankle.  

Service medical records show that in March 1995 the veteran 
reported having fractured his right ankle in mid-December.  
An orthopedic examination report, dated later in March, shows 
the veteran was four months status post right ankle fracture.  
He complained of pain and giving way and reported a history 
of numerous right ankle sprains.  The impression was right 
ankle instability.  A physical therapy report of the same 
date shows that the veteran was status post ankle inversion 
and fracture sustained in November 1994.  There is no 
separation examination report associated with the claims 
file.  

The veteran was afforded a VA examination in July 1996.  The 
report of examination shows a history of repeated injuries to 
the veteran's right ankle during service.  The veteran stated 
that while in Saudia Arabia, he had been tripped during a 
football game, and had fallen.  He stated that the ankle was 
put in a splint.  The examiner stated that, according to the 
veteran, there had never been any evidence of a fracture in 
the ankle.  The veteran complained of episodes of some pain 
and stiffness on walking, the most recent of which he 
reported had occurred 
11/2 months earlier.  A present complaint was of weakness and 
pain in the right ankle.  Physical examination showed the 
feet and ankles were normal.  The examiner stated that there 
was normal structure and flexibility of the toes and no 
abnormality as to the mobility of either ankle joint.  The 
pertinent diagnosis was recurrent sprain, right ankle, 
without limitation of motion.  The report directs the 
reader's attention to "attached diagnostic reports," which 
the examiner stated included X-ray examination results of the 
veteran's right ankle.  No attachments were provided with the 
report.  

In a neurological examination report for unrelated 
conditions, dated in August 1996, the veteran reported 
recurrent strain of the right ankle, fracture of the right 
ankle and that the right foot inverted from time to time.  
The veteran reported an initial right ankle injury in 1990.   

The veteran filed his application for compensation in April 
1996.  He claimed entitlement to service connection for 
residuals of a right ankle injury, and indicated that he had 
sustained a right ankle injury during service.  

In his substantive appeal, VA Form 9, received in November 
1997, the veteran stated that he had not had an ankle injury 
prior to service.  The veteran explained that the "old 
football injury" referred to in the medical records 
pertained to an injury sustained between September 1988 and 
September 1990, while playing football during physical 
training in Germany.  The veteran indicated that subsequent 
injuries to the ankle, to include an injury sustained in 
connection with an airborne jump, had made the condition of 
his right ankle worse.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
also be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).    

Unfortunately there is no service entrance examination report 
of record.  However the service medical records show that the 
veteran sustained a left ankle sprain in November 1990.  At 
that time, he reported a history of a fracture to his right 
ankle 11/2 years earlier while playing football, which, 
assuming the accuracy of the veteran's account as to time, 
would have been some time in 1989, all of which was spent in 
service.  Although the RO has concluded that the veteran gave 
a history of a pre-service ankle fracture, the evidence 
containing that history has not been identified and is not 
apparent to the Board.  The RO also concluded that the in-
service notations of ankle problems indicated only a 
temporary condition inasmuch as no permanent residual 
disability was shown at discharge and the VA examination 
showed no right ankle abnormalities.  However, since no 
separation examination report is in the claims folder, the 
status of the right ankle at discharge is unknown.  

The service medical records show multiple right ankle sprains 
and that the veteran sustained a fracture to his right ankle 
in late November 1994 and possibly earlier.  Importantly, 
January 1995 X-ray reports note fragments in the ankle and 
impressions of a posterior malleolar fracture with callus 
formation and a possible medial malleolar fracture.  The last 
report of examination, dated in March 1995, shows that the 
veteran continued to complain of right ankle pain and was 
diagnosed with right ankle instability at that time.  He was 
discharged in March 1996 and about a month later filed an 
application for service connection for a right ankle 
condition.  

In Hampton, the Court held that evidence of an injury during 
service and a relevant diagnosis on the separation 
examination were sufficient evidence of a current disability 
and a relationship to service when the veteran filed his 
application for service connection approximately one month 
after service discharge.  The Court further held that because 
a VA examination report contained no express findings 
regarding the claimed disability, it could not plausibly 
support a finding of no current disability.  

The veteran's case is similar in that the service medical 
records clearly document multiple in-service right ankle 
injuries and January 1995 X-ray reports show bony 
abnormalities thought to represent one or more ankle 
fractures.  What would have been reflected by a separation 
examination report if one were of record is unknown and no 
presumptions can be made in that regard.  Moreover, it is 
unknown whether the bony abnormalities shown in early 1995 by 
X-ray still exist since the report of any X-rays taken at the 
time of the July 1996 VA examination is not in the claims 
folder.  However at the time of that examination, the veteran 
reported recent ankle problems and a present complaint of 
pain and weakness in the ankle.  Whether that examiner 
assessed any instability or weakness of the ankle is not 
apparent from the examination report.  Thus, even though 
there were no right ankle abnormalities identified on the 
July 1996 VA general medical examination, the Board finds the 
claim to be well grounded.  See Hampton v Gober, 10 Vet. App. 
481 (1997).  


ORDER

The claim for service connection for residuals of a right 
ankle injury is well grounded.  To this extent only, the 
appeal is granted.


REMAND

As the veteran's claim for service connection for residuals 
of a right ankle injury is well grounded, VA has a duty to 
assist in this matter.  Therefore, it is necessary to develop 
the facts pertinent to the veteran's claim.  

Accordingly, the case is REMANDED for the following:

1.  The veteran is advised that he may 
submit additional evidence relating to 
the issue before the Board.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999)

2.  The veteran should be asked to submit 
any service medical records that he may 
have in his possession, including any 
separation examination report.  He should 
also be asked to identify any medical 
care providers by whom he has been 
treated or evaluated for right ankle 
complaints at any time since his 
discharge from service.  Thereafter, with 
his consent, his medical records should 
be requested.  

3.  The RO should undertake any 
additional indicated development to 
ensure that the record is complete, to 
include trying to obtain the report of 
any X-rays of the right ankle that were 
taken at the time of the veteran's July 
1996 VA examination and, if possible, the 
actual X-ray films.  

4.  After the above has been completed to 
the extent possible, the veteran should 
be afforded an examination, by a 
specialist in orthopedics if available, 
to assess any right ankle disability.  
The claims file must be made available 
the examiner, who should review the 
entire file, including the service 
medical records.  X-ray studies must be 
performed, along with any other indicated 
diagnostic studies.  It is requested that 
the X-rays include multiple views, unless 
contraindicated, so that any bony 
abnormalities can be visualized.  The 
films should be interrupted by an 
experienced radiologist and, if any July 
1996 films are available, all films 
should be comparatively reviewed.  All 
films should also be made available to 
the clinical examiner for additional 
review.  It is essential that the actual 
X-ray report be associated with the 
claims file and that the clinical 
examiner consider the X-ray findings 
before rendering a final diagnosis.  The 
clinical examiner should obtain the 
veteran's complaints and conduct a 
comprehensive physical examination of his 
right ankle.  The examiner should then 
address the following:  (1) what is the 
correct diagnosis of any right ankle 
disorder found either on physical 
examination or by X-ray; (2) based on a 
review of the record, including the in-
service radiographic findings, is the 
veteran shown to have physical or 
radiographic residuals of the in-service 
right ankle injuries; and (3) can any 
current right ankle disorder be 
dissociated from the in-service ankle 
problems and, if so, why.  If there is a 
diagnosis of "recurrent" right ankle 
sprain or other "recurrent" condition, 
the examiner must state whether the in-
service ankle injuries have or have been 
a factor in the "recurrent" condition 
and state the basis of the opinion.  If 
necessary, the examiner may express any 
opinion in terms of likelihood (that is, 
more likely, less likely or as likely as 
not).  

5.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
readjudicate the claim.  If the decision 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing service connection, and 
afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  

The veteran is advised that he should assist the RO, to the 
extent possible, in the development of his claim, and that 
failure to cooperate may result in an adverse decision.  See 
Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

